, | |
Case 1:19-cr-00504-LAK Document126 Filed 09/09/20 Page i of 2 |
es U.S. Department of Justice

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

September 4, 2020

BY ECF AND BY E-MAIL

The Hi ble Lewis A. Kapl

mewabwene” MEMO ENDORSED
United States Courthouse

500 Pearl! Street
New York, New York 10007

Re: United States v. Alan Kaufman, 19 Cr. 504 (LAK)
Dear Judge Kaplan:

The Government writes regarding the Speedy Trial Act in the above-captioned matter.
Previously, on May 1, 2020, the Court denied the Government’s request for an exclusion of time
under the Speedy Trial Act without prejudice and advised the Government that it could seek an
exclusion “in June should that seem appropriate.” (Dkt. 96). On June 12, 2020, Chief Judge
McMahon issued an Order that “all civil and criminal jury trials remain suspended until further
order of the court,” and excluding time under the Speedy Trial Act until September 8, 2020. See
In Re Coronavirus/COVID-19 Pandemic, Second Amended Standing Order, No. 20 Mc. 196 (CM)
(Dkt. 2). This exclusion was based on, among other factors, “the emergency brought on by the
spread of the coronavirus and COVID-19,” the advisement of public health authorities to take
“precautions to reduce the possibility of exposure to the virus and slow the spread of the disease,”
and certain logistical limitations that made the conduct of trials “impossible.”

On September 3, 2020, the Court adjourned the trial date sine dine with an anticipated trial
date in the first quarter of 2021. See Dkt. 120. In light of the foregoing, the Government
respectfully moves for the exclusion of time under the Speedy Trial Act (“STA”), 18 U.S.C.
§ 3161(h)(7)(A) from September 8, 2020, until January 4, 2021. Defendant Kaufman opposes any
exclusion of time under the STA.

The interests of justice served by the exclusion of time under the Speedy Trial Act outweigh
the interests of the defendants and the public in a speedy trial in light of the COVID-19 pandemic,
the limitations on the conduct of jury trials, and the ability to effectively prepare for jury trials.
Specifically, social distancing and other health-safety considerations limit the number of jury trials
that simultaneously can be conducted in a safe manner. Furthermore, as Chief Judge McMahon
found in a prior Order, see 20 Mc 197, the “current public health crisis continues to cause
extraordinary disruption throughout the District, including, but not limited to the temporary closure
of offices; the imposition of travel restrictions and discouragement of the use of mass
transportation; the dislocation of many residents, and disruption and delays in the use of mails . . .
.” In light of the current pandemic, and the logistical limitations imposed on the number of trials
that can safely be conducted simultaneously, the ends of justice served by the exclusion of time
outweigh the best interests of the public and the defendant in a speedier trial.
Case 1:19-cr-00504-LAK Document128 Filed 09/09/20 Page 2 of 2

Page 2

In sum, the Government requests that the Court exclude time under the Speedy Trial Act
through January 4, 2021.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney
Southern District of New York

By:  s/
Nicholas 8. Folly
Michael C. McGinnis
Assistant United States Attorneys
(212) 637-6521/1040

Gc: Counsel of Record (by ECF)

Application granted. Time is excluded from today to and including January 4, 2021,
substantially for the reasons stated by the government including those found in Chief Judge
McMahon’s prior order. The fact that the Chief has not extended the court-wide exclusion
of time beyond September 8, 2020 does not alter the fact that the reasons she cited previously
continue to support the exclusion of time. The Court, among other things, simply does not
have the ability to resume trials full bore at this time. There are not enough pandemic safe
courtrooms, not enough elevator capacity, and various other problems. The interests of
justice served by the exclusion outweigh the interests of the public and the defendant in a
speedy trial.

SO ORDERED.

Dated: September 9, 2020 L Wy
Vy L-

Lewis A. ebisit/ J

United States District Ydec
